 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    BENJAMIN T. CARIDAD,                              No. 2:14-cv-1847 KJM AC P
12                       Petitioner,
13           v.                                         [PROPOSED] ORDER re. DISCOVERY
14    NORM KRAMER,
      Acting Executive Director,
15    Napa State Hospital,
16                       Respondent.
17

18          Pursuant to the discovery motions heard September 12, 2018, this court’s order dated

19   September 20, 2018 (ECF No. 123), and petitioner’s status report and ex parte request for

20   extended time and clarification filed October 10, 2018 (ECF No. 125), IT IS HEREBY

21   ORDERED that:

22          1. Petitioner’s counsel may retain the two banker’s boxes containing Mr. Rosenfeld’s

23   paper files on Mr. Caridad for an additional week at the Office of the Federal Defender, until

24   October 17, 2018.

25          2. Mr. Rosenfeld shall, on or before October 17, 2018, deliver copies of all his electronic

26   files regarding Mr. Caridad created after January 1, 2013, including but not limited to “108

27   records on his root file index” and “all files after January 7, 2013, concerning Rosenfeld’s

28   declarations for authorization of services of investigators or expert witnesses to be funded by the
                                                       1
 1   Conflict Criminal Defenders Panel.”
 2          3. Mr. Rosenfeld shall, on or before October 17, 2018, execute a declaration as to the
 3   completeness of his file disclosures.
 4          IT IS SO ORDERED.
 5   DATED: October 12, 2018
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
